Case 6:18-cv-06099-SOH Document 25               Filed 06/01/20 Page 1 of 1 PageID #: 315



                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                HOT SPRINGS DIVISION

 JAMELLE JAMES                                                                      PLAINTIFF


 v.                                 Civil No. 6:18-cv-6099


 JADA LAWRENCE,
 WARDEN NAUSIA
 FAUST, DEPUTY WARDEN
 ANTHONY JACKSON,
 and SERGEANT CHERRYL
 ASHCRAFT                                                                       DEFENDANTS

                                            ORDER

       Before the Court is the Report and Recommendation filed May 15, 2020, by the Honorable

Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas. (ECF No.

24). Judge Bryant Recommends that the Court grant Defendants’ Motion for Summary Judgment

(ECF No. 19) and dismiss this case with prejudice.

       Plaintiff has not filed objections to the Report and Recommendation, and the time to object

has passed.    See 28 U.S.C. § 636(b)(1).       Therefore, the Court adopts the Report and

Recommendation (ECF No. 24) in toto. Defendants’ Motion for Summary Judgment (ECF No.

19) is hereby GRANTED. This case is DISMISSED WITH PREJUDICE.

       IT IS SO ORDERED, this 1st day of June, 2020.

                                                            /s/ Susan O. Hickey
                                                            Susan O. Hickey
                                                            Chief United States District Judge
